Case 1:17-cv-07095-RRM-RLM Document 36 Filed 01/22/21 Page 1 of 1 PageID #: 251

                      Michael Faillace & Associates, P.C.
                                              Employment and Litigation Attorneys

 60 E. 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
 New York, New York 10165                                                                  Facsimile: (212) 317-1620
 _________
 gnaydenskiy@faillacelaw.com

                                                                                    January 22, 2021



 BY ECF
 Hon. Roslynn R. Mauskopf
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

                                        Re:       Ortiz v. Red Hook Deli and Grocery 2015 Corp, et al
                                                  Case: 17-cv-7095

            Dear Judge Mauskopf:


         Your Honor will recall that my firm represented the plaintiff Ortiz in the above
 referenced matter. We recently were advised by the client that the dates of employment set for
 the Complaint are somewhat inaccurate. In fact, the dates of employment as now provided to my
 firm are April 2016 until on or about June 6, 2017. As the Court will see from the pleadings in
 the case, the inaccuracy would reduce the default judgement to $38,180.311. This letter is made
 pursuant to Rule 3.3 of the New York Rules of Professional Conduct, which are applicable to my
 firm pursuant to Local Rule 1.5(b)(5).

            We thank The Court for its attention to this matter.




                                                             Respectfully Submitted,

                                                             /s/Michael Faillace, Esq.
                                                             Michael Faillace, Esq.
                                                             MICHAEL FAILLACE & ASSOCIATES, P.C.
                                                             Attorneys for Plaintiffs




 1
     This figure includes interest up to January 22, 2021.
